PD-0447-15
                            PD-0447-15                       COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                             Transmitted 4/21/2015 3:03:55 PM
                                                              Accepted 4/22/2015 10:35:11 AM
                                                                               ABEL ACOSTA
                            PDR No.                                                    CLERK




                 In The Court of Criminal Appeals of Texas




                 JOSEPH WALTER HICKMAN, Appellant

                                         V.



                     THE STATE OF TEXAS, Appellee.



              On Appellant's Petition for Discretionary Review
                  From the Fourteenth Court of Appeals,
                       Appeal No. 01-14-00039-CR
                 On Appeal from the 412th District Court
                        of Brazoria County Texas,
                             Cause No. 64265.


              PETITION FOR DISCRETIONARY REVIEW
            FOR APPELLANT, JOSEPH WALTER HICKMAN


Oral Argument Requested

Cary M. Faden
77 Sugar Creek Center Blvd., Suite 230
Sugar Land, Texas 77478
Telephone: (281) 491-6182                               April 22, 2015
Texas Bar No. 06768725
E-MAIL: caryfaden@aol.com

Attorney for Appellant
                    IDENTITY OF PARTIES AND COUNSEL

      Pursuant to TEX. R. APP. P., Rule 38.1(a) and Rule 68.4(a), appellant certifies

that the following is a complete list of the parties to the final judgment and the names

and addresses of counsel in the trial and on appeal:

Appellant:

Joseph Walter Hickman

Counsel for Appellant:

James Dennis Smith (at trial)
4615 Southwest Freeway, Suite 520
Houston, Texas 77027

Cary M. Faden (on appeal)
77 Sugar Creek Center Blvd., Suite 230
Sugar Land, Texas 77478

Counsel for the State of Texas:

Jeri Yenne
Wesley C. Clayton
Brazoria County, Texas
District Attorney
111 East Locust, Room 408A
Angleton, Texas 77515

Trial Judge:

The Honorable W. Edwin Denman




                                           ii
                                  Table of Contents

Index of Authorities

Statement Regarding Oral Argument                                                vi

Statement of the Case                                                            vi

Procedural History of the Case                                                   vii

Ground for Discretionary Review                                                   2

                                  GROUND ONE

      THE FIRST COURT OF APPEALS ERRED IN REFUSING TO
      CONDUCT A HARM ANALYSIS AND TO APPLY THE LAW IN
      FINDING THE TRIAL COURT DID NOT COMMIT AN ABUSE
      OF DISCRETION IN A REVOCATION OF COMMUNITY
      SUPERVISION HEARING.

Reasons to Grant Review in Support of Ground for Review                           2

      Review is appropriate, under Tex. R. App. P. 66.3(a), because the Court
      Of Appeals has rendered a decision, which is in conflict with the
      decisions of another court of appeals on the same matter, namely:

      Ground One: Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.
      App.1984); Cherry v. State, 215 S.W.3d 917, 919 (Tex. App. - Fort
      Worth 2007, pet. ref d); Cobb v. State, 851 S.W.2d 871,873 (Tex. Crim.
      App. 1 993); Duncan v. State, 321 S.W.3d 53, 57 (Tex. App. Houston
      [1st Dist.] 2010, pet. ref d); Moore v. State, 605 S.W.2d 924, 926 (Tex.
      Crim. App. 1980); Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim.
      App. 2006); Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App.
      1974); Silber v. State, 371 S.W.3d 605, 611 (Tex. App. - Houston [1st
      Dist.] 2012, no pet.).

      Review is proper, under Tex. R. App. P. 66.3 (b), because the Court Of

                                         iii
      Appeals has rendered a decision, which encompasses an important
      question of state law, which has not been, but should be, settled by this
      Court.

      Review is important, under Tex. R. App. P. 66.3(f), because the Court
      Of Appeals has so far departed from the accepted and usual course of
      judicial proceedings, as to call for an exercise of this Court's power of
      supervision.

Argument And Authorities In Support Of Ground For Review
One                                                    3

Prayer for Relief                                                                 10

Certificate of Service                                                            12

Appendix-First Court Of Appeals Judgment & Opinion




                                         iv
                           INDEX OF AUTHORITIES

CASES:

Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.1984)                111,2,10

Cherry v. State, 215 S.W.3d 917, 919 (Tex. App. - Fort Worth 2007, pet.
refd)                                                           111,2,10

Cobb v. State, 851 S.W.2d 871,873 (Tex. Crim. App. 1993)                   iii,2,10

Duncan v. State, 321 S.W.3d 53, 57 (Tex. App. - Houston [1st Dist.] 2010, pet.
ref d)                                                                  iii,2,4

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980)                  111,2,4

Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006)        iii,2,3,4,10

Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)               iii,2,4

Silber v. State, 371 S.W.3d 605, 61 1 (Tex. App. - Houston [1st Dist.] 2012, no
pet.)                                                                  iii,2,3,4,5


STATUES, CODES, AND RULES:

Tex. R. App. P. 66.3(a)                                                     111,2,3

Tex. R. App. P. 66.3(b)                                                       iii,2

Tex. R. App. P. 66.3(f)                                                     iv,2,3

Tex. R. App. P. 68.2                                                            vii

Tex. R. App. P. 68.4(c)                                                         vi




                                         v
                STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Tex. R. App. P. 68.4(c), counsel respectfully requests oral

argument. Oral argument would be helpful in the event this petition for discretionary

review is granted. This appeal involves questions of law, questions of fact, public

policy and procedure which cannot be adequately addressed, analyzed and evaluated

through written communication alone. Oral argument is essential to emphasize the

unique characteristics of these questions and to address the unforeseeable exigencies

arising during the Court's consideration of this appeal.

                           STATEMENT OF THE CASE

      On February 24, 2011, Joseph Walter Hickman, Appellant, was indicted for the

second degree felony offense of sex offender duty to register. (1 CR at 4). The offense

was alleged to have occurred on or about September 15, 2009. (1 CR at 4). On August

23, 2012, Appellant pleaded guilty to the indictment. ( I CR at 7-8). After Appellant's

plea of guilty, the trial court assessed Appellant's punishment at confinement in the

Texas Department of Criminal Justice-Institutional Division for a period of five (5)

years, with a $500.00 fine; probated for a period of five (5) years. (1 CR at 7-13). On

September 6, 2013, the State of Texas filed a Petition For Revocation Of Probated

Sentence. (1 CR at 17-19). On January 9, 2014, the trial court conducted a hearing on

the State's Petition For Revocation Of Probated Sentence, the trial court found terms


                                          vi
1, 2, 5, and 6, to be true, and revoked Appellant's probated sentence and assessed

Appellant's punishment at confinement in the Texas Department of Criminal Justice-

Institutional Division for a period of forty-two (42) months, with no fine. (1 CR at 30-

31) On June 18, 2012, Appellant timely filed his notice of appeal. (1 CR at 23).

                    PROCEDURAL HISTORY OF THE CASE

      On February 19, 2015, the First Court of Appeals affirmed Appellant's

conviction. Hickman v. State, Nos. 01-14-00039-CR, slip op. at 1-10 (Tex. App.—

Houston [1st Dist.], February 19, 2015, pet. pending). On February 27, 2015,

Appellant timely filed his motion for rehearing. The First Court Of Appeals overruled

and denied Appellant's Motion For Rehearing on March 31, 201 5. On April 21, 2015,

Appellant timely filed this Petition For Discretionary Review with the Clerk of the

Court Of Criminal Appeals. TEX. R. APP. P. 4.1 and 68.2.




                                          vii
                             PDR No.



                  In The Court of Criminal Appeals of Texas




                 JOSEPH WALTER HICKMAN, Appellant

                                       v.

                     THE STATE OF TEXAS, Appellee.



              On Appellant's Petition for Discretionary Review
                    From the First Court of Appeals,
                       Appeal No. 01-14-00039-CR,
                 On Appeal from the 412th District Court
                        of Brazoria County Texas,
                             Cause No. 64265.


              PETITION FOR DISCRETIONARY REVIEW
            FOR APPELLANT, JOSEPH WALTER HICKMAN


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      COMES NOW Appellant, Joseph Walter Hickman, by and through his attorney

of record, Cary M. Faden, and files this petition for discretionary review of the

February 19, 2015, decision of the First Court of Appeals of Texas in Hickman v.



                                        1
State, No. 01-14-00052-CR, slip op. at 1-10 (Tex. App. – Houston [1st Dist.],

February 19, 2015, pet. pending); and would respectfully show the Court following:

                           GROUNDS FOR REVIEW

                                  GROUND ONE

      THE FIRST COURT OF APPEALS ERRED IN REFUSING TO
      CONDUCT A HARM ANALYSIS AND TO APPLY THE LAW IN
      FINDING THE TRIAL COURT DID NOT COMMIT AN ABUSE
      OF DISCRETION IN A REVOCATION OF COMMUNITY
      SUPERVISION HEARING,

REASONS TO GRANT REVIEW IN SUPPORT OF GROUNDS FOR REVIEW

      Review is appropriate, under Tex. R. App. P. 66.3(a), because the Court
      Of Appeals has rendered a decision, which is in conflict with the
      decisions of another court of appeals on the same matter, namely:

      Ground One: Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.
      App.1984); Cherry v. State, 215 S.W.3d 917, 919 (Tex. App. - Fort
      Worth 2007, pet. refd); Cobb v. State, 851 S.W.2d 871,873 (Tex. Crim.
      App. 1993); Duncan v. State, 321 S.W.3d 53, 57 (Tex. App.—Houston
      [ I st Dist.] 2010, pet. ref d); Moore v. State, 605 S.W.2d 924, 926 (Tex.
      Crim. App. 1980); Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim.
      App. 2006); Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App.
      1974); Silber v. State, 371 S.W.3d 605, 611 (Tex. App. - Houston [1st
      Dist.] 2012, no pet.).

      Review is proper, under Tex. R. App. P. 66.3 (b), because the Court Of
      Appeals has rendered a decision, which encompasses an important
      question of state law, which has not been, but should be, settled by this
      Court.

     Review is important, under TEX. R. APP. P. 66.3(f), because the Court
     Of Appeals has so far departed from the accepted and usual course of
     judicial proceedings, as to call for an exercise of this Court's power of

                                          2
      supervision.

             ARGUMENT AND AUTHORITIES IN SUPPORT OF
                    GROUND FOR REVIEW ONE

      In its February 19, 2015, opinion, the First Court Of Appeals affirmed

Appellant's convictions in finding the trial court did not abuse its discretion in

revoking Appellant's community supervision and refused to conduct a harm analysis.

      This Court should review this issue, and review is appropriate, under Tex. R.

App. P. 66.3(a), because the Court Of Appeals has rendered a decision, which is in

conflict with the decisions of another court of appeals on the same matter; and review

is appropriate, under Tex. R. App. P. 66.3 (d), because the Court Of Appeals appears

to have misconstrued a statute, rule, regulation, or ordinance; and review is important,

under Tex. R. App. P. 66.3(f), because the Court Of Appeals has so far departed from

the accepted and usual course of judicial proceedings, as to call for an exercise of this

Court's power of supervision.

      The First Court Of Appeals stated in its opinion: At a hearing to revoke a

defendant's community supervision, the State must prove by a preponderance of the

evidence that the defendant has violated a condition of his community supervision.

Rickels v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006); Silber v. State, 371
S.W.3d 605, 611 (Tex. App. - Houston [lst Dist.] 2012, no pet.). A preponderance of



                                           3
the evidence supports an order revoking probation when the "greater weight of the

credible evidence . create[s] a reasonable belief that the defendant has violated a

condition of his probation." Rickets, 202 S.W.3d at 763-64 (quoting Scatnardo v.

State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)).

      Our review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion in ruling that the defendant

violated the terms of his community supervision. Id. at 763; Silber, 371 S.W.3d at

611. We examine the evidence in the light most favorable to the trial court's order.

Silber, 371 S.W.3d at 611; Duncan v. State, 321 S.W.3d 53, 57 (Tex.

App.—Houston [1st Dist.] 2010, pet. ref d). A finding of a single violation of the

terms of community supervision is sufficient to support revocation. Silber, 371
S.W.3d at 611; see also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App.

1980) ("We need not address appellant's other contentions since one sufficient

ground for revocation will support the court's order to revoke probation.").

      Here, as a condition of his probation, appellant was required to attend review

hearings before the trial court. Appellant himself acknowledges that he failed to

appear at his June 2013 and August 2013 review hearings. He testified that he was

having health and vehicle problems, but he acknowledged that he could provide no

documentation regarding those problems. He testified that he did not attend the

review hearings because he did not know that he needed to do so. However, the

                                          4
State presented evidence, in the form of the trial court's own file and the testimony

of appellant's probation officers, that appellant was notified of this requirement and

that he was provided notice of the specific dates and times of his review hearings.

Thus, we conclude that the "greater weight of the credible evidence . . . create[s] a

reasonable belief that appellant violated a condition of his probation by failing to

appear for his review hearings. See Rickets, 202 S.W.3d at 763- 64.

      We conclude that the trial court did not abuse its discretion in ruling that

appellant violated this term of his community supervision. See id at 763; Silber, 371
S.W.3d at 611. Because a finding of a single violation of the terms of community

supervision is sufficient to support revocation, we need not consider the remaining

grounds for revocation found by the trial court. See Silber, 371 S.W.3d at 611. The

First Court overruled appellant's sole issue.

      Appellant contended the trial court abused its discretion in revoking

Appellant's community supervision. The State failed to meet its burden of proof of

a preponderance of the evidence that Appellant violated the terms and conditions of

his community supervision, thus, the trial court abused its discretion in revoking the

community supervision.

      The trial court found terms 1, 2, 5, and 6 to be true.

      1.     In that the Defendant, JOSEPH WALTER HICKMAN, failed to


                                          5
             report to the supervision officer as directed by the Court, during the
             months ofJuly and August, 2013, this being in violation of term "H"
             of the conditions of supervision;

      Debra Jones testified this case was transferred from Brazoria County to her

county so she arranged to have an appointment with him. That date was September

24, 2012. Appellant reported to her the first time it was on the same day September

24th. In June of 2013, he reports and she gave him an appointment card for July 11th,

and told him to return on July llth. She claimed in July, 2013, he did not report. In

August, 2013, he did not report_ (1 RR at 7-17). Cross examination, it was determined

he was reporting and he actually reported to her in September, 2012; October, 2012;

December, 2012; January, 2013; February, 2013; March, 2013; April, 2013; May,

2013; and June, 2013. He reported every month the way he was supposed to until

July. He was going to the VA for health issues. At one point he did share some

information that he thought was inappropriate, and it was about his health situation.

His last office visit he said he's still undergoing tests and procedures at the VA clinic

in Lufkin and in the VA hospital in Houston. During one of our office visits he said

he had a trapped testicle since he was an adolescent and that it caused him to be what

he referred to as a eunuch. (1 RR at 17-31).

      Appellant testified he reported each and every month until July and August of

2013. He was having health issues at the time with heart and diabetes, basically went


                                            6
through most of his medical problems, such as heart trouble. He had car problems and

he was allowed to reschedule the probation meeting for July of 2013. (1 RR at 56-73).

Cross examination, he didn't come to court in August, 2013, he did not recall

receiving notice. In August, 2013, hid did not recall if he showed up to didn't show,.

up for it. He said he did not know he was supposed to or not. (1 RR at 73-89).

      (2) In that the Defendant, JOSEPH WALTER HICKMAN, on or about
             the 23 day of the month for the same months of February, March,
             April, May, June, and July, 2013, failed to pay a supervision fee, as
             directed by the Court, this being in violation of term "R1" of the
             conditions of supervision;

      Debra Jones testimony silent as to testimony on the payment of supervision

fees. (1 RR at 7-17). Cross examination. (1 RR at 17-31). Steven Duke testimony

silent as to testimony on the payment of supervision fees. (1 RR at 32-36). Cross

examination. (1 RR at 36-39). Miranda Craddock testimony silent as to testimony on

the payment of supervision fees. (1 RR at 39-42). Cross examination. (1 RR at 42-43).

Kelly Wright testimony silent as to testimony on the payment of supervision fees. (1

RR at 46-53). Cross examination. (1 RR at 53-55). Appellant testified, the record is

silent with regard to the payment of supervision fees. (1 RR at 56-73). Cross

examination. (1 RR at 73-89).

      5.     In that the Defendant, JOSEPH WALTER HICKMAN, failed to
             appear on June 20, 2013 at 9:00 a.m. for a review before the court,
             this being in violation of term "II" of the conditions of supervision;

                                          7
      Steven Duke testified in June 20th, 2013, he was here in this courtroom. It was

a 9:00 a.m. docket, and the Defendant failed to show. August 23, 2013, he put it in

his notes that the Defendant failed to show for his review hearing on this date. (1 RR

at 32-36). Cross examination, of no issue. (1 RR at 36-39).

      Miranda Craddock testified on June 26th she had mailed a letter regarding the

missed court date on the 20th of June. (1 RR at 39-42). Cross examination, the letter

sent was not sent by registered mail, return receipt request, no proof that the letter was

received by Mr. Hickman. (1 RR at 42-43).

      Kelly Wright testified she went to visit with Appellant at the jail, he didn't

understand why he was in jail, why he was on probation or really he just said he didn't

know why he was still on probation or why he had to register. He said that he had

been sick, everybody knew he was sick. (1 RR at 46-53). Cross examination, she had

no knowledge, personal knowledge, regarding any ofthe particular violations that are

alleged herein. (1 RR at 53-55).

      Appellant testified it was alleged he did not report or did not show up for the

review hearing on June 20, 2013. He did not remember the circumstances. He did not

receive any mail regarding a review hearing that you was supposed to attend. (1 RR

at 56-73). Cross examination. (1 RR at 73-89).

      6.     In that the Defendant, JOSEPH WALTER HICK_MAN, failed to

                                            8
             appear on August 23, 2013 at 9:00 a.m. for a review before the
             court, this being in violation of term "II" of the conditions of
             supervision;

      Steven Duke testified on August 23, 2013, he put it in my notes that the

Defendant failed to show for his review hearing on this date. (1 RR at 32-36). Cross

examination, ofno issue. (1 RR at 36-39). Steven Duke was re-called, about notifying

Mr. Hickman of his review docket his review hearing on August 23, 2013. His notes

show that on June 27th he called the number that he had on record for Ms. Christy

Hickman and he advised her that he needed to speak with the Defendant. On July 5th

he called him, (936) 204-6343, and told him his next court date was set for August

23rd at 9:00 o'clock and that he must appear at that date. He did not appear. (1 RR at

43-45). Cross examination, he claimed he had personal contact with Mr. Hickman.

He claimed he recognized the voice on the telephone to be his. (1 RR at 45-46).

      Appellant testified regarding the August the 23rd of 2013, review hearing, he

did not receive any kind of notification through the mail that he had a review hearing

on that day. (1 RR at 56-73). Cross examination, he didn't come to court in August,

2013, he did not recall receiving notice. In August, 2013, hid did not recall if he

showed up to didn't show up for it. He said he did not know he was supposed to or

not. (1 RR at 73-89).

      The trial court abused its discretion in revoking Appellant's community

                                          9
supervision. Ric kels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.2006); Cardona

v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.I 984); Cherry v. State, 215 S.W.3d
917, 919 (Tex. App. - Fort Worth 2007, pet. refd). The State failed to prove by a

preponderance of the evidence that the defendant violated the terms and conditions

of community supervision. Cobb v. State, 851 S.W.2d 871,873 (Tex. Crim. App.

1993); Cherry, 215 S.W.3d at 919. The State failed to meet its burden of proof, the

trial court abuses its discretion in revoking the community supervision. Cardona, 665
S.W.2d at 493-94.

      Appellant is in dispute with the First Court's opinion issued and requests that

this Court consider this Petition For Discretionary Review. Appellant urges this

Petition based upon the fact that this Court attempts to address the issues as briefed.

The Court Of Appeals lack of cited case law has departed from the accepted and usual

course of judicial proceedings and the case law cited by Appellant in his Petition For

Discretionary Review, as to call for an exercise of this Court's power of supervision.

                              PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant, Joseph Walter

Hickman, prays that the Court grant the Petition For Discretionary Review for

Appellant, order briefing on this cause, and set it for submission at the earliest

possible date. Moreover, upon submission and review of the appellate record and the

                                          10
briefs and arguments of counsel, the Court issue an opinion resolving this conflict so

that the bench and bar of this state will know how to address and dispose of similar

issues in the future.

                                       Respectfully submitted,

                                       /s/CARY M. FADEN
                                       Cary M. Faden
                                       SBN 06768725
                                       Counsel for Appellant
                                       77 Sugar Creek Center Blvd., Suite 230
                                       Sugar Land, Texas 77478
                                       Telephone: (281) 491-6182
                                       Facsimile: (281) 491-0049
                                       E-Mail: caryfadengaol.com

                                       Attorney For Appellant




           CERTIFICATE OF COMPLIANCE, T.R.A.P., RULE 9.4(3)

      In accordance with TEX. R. APP. P. 9.4(3), I Cary M. Faden, certify that this

is a computer generated document and I state that the number of words in this

document is approximately 3,700 words. I am relying on the word count of the

computer program used to prepare this document.

                                       /s/CARY M. FADEN
                                       Cary M. Faden




                                         11
                            CERTIFICATE OF SERVICE

        In accordance with Tex. R. App. P. 9.5,1, Cary M. Faden, certify that a true and

correct copy of the foregoing Petition For Discretionary Review has been served, by

U.S. Mail, upon Joseph Walter Hickman, to the attorney for the State Of Texas, Jeri

Yenne, District Attorney, Appellate Division, 111 E. Locust Street, Room 408A,

Angleton, Texas 77515, to the State Of Texas Prosecuting Attorney, Lisa C. McMinn,

P. O. Box 13046, Capitol Station, Austin, Texas 78711 on this the 21st day of April,

2015.

                                         /s/CARY M. FADEN
                                         Cary M. Faden




                                           12
APPENDIX
                                     JUDGMENT

                                  Court of Ztppeato
                             Prot totrirt of Mexao
                                   NO. 01-14-00039-CR

                       JOSEPH WALTER HICKMAN, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 412th District Court of Brazoria County. (Tr. Ct. No. 64265).

       This case is an appeal from the final judgment signed by the trial court on January 9,
2014. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court's judgment contains no reversible error.
Accordingly, the Court affirms the trial court's judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered February 19, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Keyes.
Opinion issued February 19, 2015




                                    In The

                             Court of appealki
                                   For The

                         jfirot totrict of 'aexa.5

                            NO. 01-14-00039-CR


                 JOSEPH WALTER HICKMAN, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 412th District Court
                         Brazoria County, Texas
                       Trial Court Case No. 64265


                        MEMORANDUM OPINION

     Appellant, Joseph Walter Hickman. pleaded guilty to failure to register as a

sex offender, and the trial court placed him on community supervision for five

years. The State subsequently moved to revoke his community supervision. The

trial court revoked appellant's community supervision and assessed appellant's
punishment at forty-two months' confinement. In one issue on appeal, appellant

argues that the trial court abused its discretion by revoking his community

supervision.

      We affirm.

                                   Background

      On February 24, 2011, in Brazoria County, appellant pleaded guilty to

failure to register as a sex offender and the trial court placed him on community

supervision for five years. Appellant was allowed to reside in Houston County, but

he was still required to maintain contact with Brazoria County in addition to

attending monthly appointments with a probation officer in Houston County. As

an additional condition of his community supervision, appellant was required to

complete eighty hours of community service at a rate of eight hours per week.

Appellant was further required to appear at periodic review hearings before the

trial court in Brazoria County.

      On September 6, 2013, the State moved to revoke appellant's community

supervision, alleging that appellant failed to (1) report to his supervision officer

during the months of July and August 2013; (2) pay a supervision fee; (3) pay a

fine; (4) perform community service; (5) appear at a June 2013 hearing; and

(6) appear at an August 2013 review hearing.




                                         2
      The trial court conducted a hearing. Appellant's probation officer from

Houston County, Debra Jones, testified that she met with appellant when he

transferred from Brazoria County to Houston County. Jones stated that appellant

had a negative attitude about being on probation and "just felt like he shouldn't

have to be doing this." She testified that appellant was "reluctantly cooperative at

first" and would attend his meetings with her and completed eleven hours of

community service. Jones further testified that, at some point, appellant informed

her he was too ill to continue doing his community service, but he never presented

her with any documentation from a medical provider excusing him from

community service.

      Jones stated that she met with appellant in June 2013 and, at that meeting,

they set the time for his next appointment in July and she gave him an appointment

card with the date and time recorded on it. However, appellant did not report for

his scheduled appointment in July, nor did he attempt to contact Jones to explain

his absence or reschedule. Appellant failed to report to her again in August. Jones

sent a letter to prompt him to report back to her and to schedule an appointment,

but he never responded. She testified that the third time he failed to report and

made no contact with her, she was required to refer his case back to Brazoria

County, which she did in September 2013. Jones testified that she recommended

revoking his probation because he failed to report and "it's difficult to work with



                                         3
someone who just won't show up." On cross-examination, Jones acknowledged

that appellant had reported to her every month from September 2012 until June

2013, and she testified that she was aware he had some health problems and that he

had given her some letters showing that he had kept various appointments at the

VA hospital.

      Steven Duke, a probation officer with Brazoria County, also testified that

appellant was required to attend a review hearing before the Brazoria County trial

court on June 20, 2013, but he failed to appear. Appellant had another review

hearing scheduled for August 23, 2013, and, again, he failed to appear. Duke

testified that, in the past, appellant had called to say that he could not attend a

review hearing scheduled for February 2013 because he was ill," but appellant

had made no contact with the court or one of his probation officers regarding his

failure to appear at the June and August hearings. Duke testified that he called

appellant after he missed his June 20 hearing. Appellant told Duke that he was not

aware that he was supposed to appear and provided Duke with a new address. At

that time, Duke informed appellant that he was required to appear at another

review hearing on August 23 at 9:00 a.m. However, appellant failed to appear.

      Another Brazoria County probation officer, Miranda Craddock, testified that

appellant's case was assigned to her when he moved to Houston County. She

testified that she maintained contact with appellant via phone calls and occasional



                                         4
letters. Craddock testified that she sent appellant written notice of the June 20

hearing in February 2013. After his failure to appear in June, Craddock sent

appellant another letter.

      Kelly Wright, the probation officer assigned to appellant's case after the

State moved to revoke his community supervision, testified that she visited

appellant while he was in jail to discuss the allegations made against him and "just

make sure he understood everything." She testified that appellant "didn't

understand why he was in jail, why he was on probation or really he just said he

didn't know why he was still on probation or why he had to register [as a sex

offender]." Appellant told Wright that "he shouldn't have to register so this whole

probation was bogus and he shouldn't have to do it." Wright testified that she

reviewed appellant's original court orders with him and reminded him that he was

on probation for failing to register and "he said, yes, but I shouldn't have to

register."

      Wright stated that she went through each allegation the State made in its

motion to revoke and appellant "had a reason why he thought it was justified that

he did what he did." For example, appellant told Wright that on one occasion

when he failed to report, he was having car trouble and tried to report it but could

not. He told her that he worked twenty hours of community service but was only

given credit for eleven hours, so he refused to work any more hours if his time



                                         5
would not be reported correctly. Wright testified that appellant informed her that

he was sick in August 2013 and that was why he missed his hearing date.

However, he could not provide her with any documentation and "never specified

what was wrong with him." Appellant acknowledged to Wright that he never

provided any documentation to his Houston County probation officer. He said that

"everybody knew he was sick." Wright testified that, in her opinion, appellant was

not taking his probation seriously and that his actions showed "a tremendous lack

of effort." She also recommended that the trial court revoke his probation because

"he does not believe he needs to be on probation, nor does he believe he needs to

register as a sex offender. Therefore, I don't think he's going to participate in

probation."

      Appellant testified at the revocation hearing that he reported as required by

the terms of his probation each month until July and August of 2013. He failed to

report at that time because he "believe[d] he was having health issues at the time

v1/4, ith I his I heart and diabetes." He stated that he told Jones, his Houston County

probation officer, about his various health issues. Appellant also testified that he

was not hospitalized during the time period relevant to this case. Regarding the

State's specific allegations, he could not recall why he failed to report in July 2013

but he "probably was" having health issues at the time, and he also had problems




                                           6
with his vehicle. Appellant testified that he notified Jones of his car trouble and

attempted to reschedule his appointment, but he could not recall what happened.

      Appellant also testified that he completed eleven hours of community

service at his initial placement, but that office ran out of work for him. He found

another community service assignment and completed twenty-nine hours of

community service there, but he testified that he was never given any written

confirmation of the hours he performed and his probation officer was supposed to

call to get the report regarding his community service performance.

      Regarding his failure to appear at his review hearings, appellant testified that

he did not recall ever being notified to appear at either the June 20, 2013 or the

August 23, 2013 hearing. He stated that he would "probably" recall if he had been

contacted and that he would have attended had he been contacted. He again

testified that he had on-going health issues that required a -series of appointments

sometime during that time." He also testified that he would cooperate with the

probation requirements if the trial court decided not to revoke his community

supervision. On cross examination, appellant testified that he "probably did" have

a phone conversation with Duke on July 5, 2013, but he could not recall what they

had discussed.

      The trial court also took judicial notice of its file in the case, which reflected

that the trial court admonished appellant that he was required to appear in February



                                           7
2013. Appellant did not appear in February 2013, but he contacted the trial court

coordinator. The trial court rescheduled his review hearing for June 20, 2013, and

instructed the court coordinator to send a letter with the new setting to appellant at

his address of record. The trial court observed that the file contained no indication

that the letter sent by the trial court was ever returned.

      The trial court found that appellant failed to report to his supervision officer

in July and August 2013, failed to pay a supervision fee, and failed to appear at the

July and August review hearings, and the court revoked appellant's community

supervision and assessed his punishment at forty-two months'confi nement. This

appeal followed.

                      Revocation of Community Supervision

      In his sole issue on appeal, appellant argues that the trial court abused its

discretion by revoking his community supervision.

A. Standard of Review

      At a hearing to revoke a defendant's community supervision, the State must

prove by a preponderance of the evidence that the defendant has violated a

condition of his community supervision. Rickels v. State, 202 S.W.3d 759, 763-64

(Tex. Crim. App. 2006); Silber v. State, 371 S.W.3d 605, 611 (Tex. App.—

Houston [1st Dist.] 2012, no pet.). A preponderance of the evidence supports an

order revoking probation when the "greater weight of the credible



                                            8
evidence . create[s] a reasonable belief that the defendant has violated a

condition of his probation." Rickels, 202 S.W.3d at 763-64 (quoting Scamardo v.

State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)).

      Our review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion in ruling that the

defendant violated the terms of his community supervision. Id at 763; Silber, 371
S.W.3d at 611. We examine the evidence in the light most favorable to the trial

court's order. Silber, 371 S.W.3d at 611; Duncan v. State, 321 S.W.3d 53, 57

(Tex. App.—Houston [1st Dist.] 2010, pet. ref d). A finding of a single violation

of the terms of community supervision is sufficient to support revocation. Silber,
371 S.W.3d at 611; see also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. 1980) ("We need not address appellant's other contentions since one

sufficient ground for revocation will support the court's order to revoke

probation.").

B.    Analysis

      Here, as a condition of his probation, appellant was required to attend review

hearings before the trial court. Appellant himself acknowledges that he failed to

appear at his June 2013 and August 2013 review hearings. He testified that he was

having health and vehicle problems, but he acknowledged that he could provide no

documentation regarding those problems. He testified that he did not attend the



                                         9
review hearings because he did not know that he needed to do so. However, the

State presented evidence, in the form of the trial court's own file and the testimony

of appellant's probation officers, that appellant was notified of this requirement

and that he was provided notice of the specific dates and times of his review

hearings. Thus, we conclude that the "greater weight of the credible evidence . . .

create[s] a reasonable belief" that appellant violated a condition of his probation by

failing to appear for his review hearings. See Rickels, 202 S.W.3d at 763-64.

      We conclude that the trial court did not abuse its discretion in ruling that

appellant violated this term of his community supervision. See id. at 763; Silber,
371 S.W.3d at 611. Because a finding of a single violation of the terms of

community supervision is sufficient to support revocation, we need not consider

the remaining grounds for revocation found by the trial court. See Silber, 371
S.W.3d at 611.

      We overrule appellant's sole issue.

                                     Conclusion

      We affirm the judgment of the trial court.



                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           10